NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                           FILED
                             FOR THE NINTH CIRCUIT                            MAR 20 2015

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

WILLIAM TERRY SMITH,                             No. 13-35449

               Plaintiff - Appellant,            D.C. No. 3:12-cv-00249-RRB

  v.
                                                 MEMORANDUM*
JOHN HAUGEN; MARC OKULEY,

               Defendants - Appellees.


                    Appeal from the United States District Court
                              for the District of Alaska
                  Ralph R. Beistline, Chief District Judge, Presiding

                           Submitted February 14, 2014**

Before:        HUG, FARRIS, and CANBY, Circuit Judges.

       William Terry Smith appeals pro se from the district court’s order denying

his motion for reconsideration following the dismissal of his 42 U.S.C. § 1983

action as barred by the statute of limitations. We have jurisdiction under 28 U.S.C.

§ 1291. We affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We review the district court’s denial of the motion for reconsideration for

abuse of discretion. Benson v. JPMorgan Chase Bank, N.A., 673 F.3d 1207, 1211

(9th Cir. 2012). We review the underlying law de novo to determine whether the

district court abused its discretion by relying on an inaccurate view of the law. Id.

      The district court did not abuse its discretion by denying Smith’s motion for

reconsideration because he failed to establish grounds for such relief. See Sch.

Dist. No. 1J, Multnomah Cnty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63 (9th Cir.

1993) (setting forth grounds for reconsideration under Fed.R.Civ.P. 60(b)).

      We do not address issues that were neither raised in Smith’s motion for

reconsideration nor addressed in the district court’s order denying that motion. See

Hillis v. Heineman, 626 F.3d 1014, 1019 (9th Cir. 2010).

      AFFIRMED.




                                          2